Citation Nr: 1109901	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  08-14 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for tinea pedis with onychomycosis of the bilateral feet.  

2.  Entitlement to a compensable disability evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from August 1986 to August 1990, and from March 1991 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's skin disorder of the feet and bilateral hearing loss are service connected.  The Veteran contends, in essence, that the disabilities are of greater severity than what is contemplated in the respective 10 percent and noncompensable evaluations.  Essentially, the Veteran contends that he is entitled to a higher evaluation for his skin disability and that his hearing loss is severe enough to warrant compensation.  Further evidentiary development is required before the Board can issue a decision on these claims.  

In a February 2011 Videoconference hearing, the Veteran indicated that he believed that the examinations of record were not adequate representations of his disability picture.  Specifically, the Veteran raised concerns that his skin and hearing loss disabilities have grown in severity since his April 2010 VA examination.  Additionally, he has expressed displeasure with the conduct of his most recent audiological examination.  Specifically, the Veteran stated that he was instructed to interact with the audiological testing equipment at times when he did not hear any test noises through the headphones.  He believes that the examining audiologist did not adequately take into account his complaints of tinnitus, and consequently thinks the results of the examination are in error.  Finally, the Board notes that the Veteran's representative has contended that "the skin condition is more severe," and that Veteran responded in the affirmative when asked if his hearing loss has increased since April 2010.  

In light of the Veteran's contentions of a worsening of his service-connected conditions, the Veteran should be afforded new, comprehensive VA examinations which address the severity of service-connected hearing loss and skin disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully satisfied.

2.  Schedule the Veteran for comprehensive audiology and dermatology examinations for the purposes of determining the severity of current bilateral hearing loss and tinea pedis.  The Veteran's complaints of tinnitus interfering with testing should be discussed in the associated report.  All necessary tests to determine the severity of the skin and hearing loss disorders should be conducted.  

3.  After the development requested above has been completed to the extent possible, re-adjudicate the issues on appeal.  If the resolution remains less than fully favorable, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond prior to dispatch to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


